Title: To Thomas Jefferson from Peter Carr, 18 April 1787
From: Carr, Peter
To: Jefferson, Thomas



Dear Uncle
Williamsburg, April 18th. ’87

Your daughter being about to sail to France gives me an opportunity of informing you of my situation and studies since I wrote last. I am still at the university attending the professors of Nat. and Mor. philosophy, Mathematicks and modern languages; and Mr. Wythe has given me a very friendly invitation to his lectures on law. I have likewise the good fortune to be a private pupil, and am now reading with him, Herodotus, Sophocles, Cicero and some particular parts of Horace. Beside the advantage of his literary instructions he adds advice and lessons of morality, which are not only pleasing and instructive now, but will be (I hope) of real utility in future. He is said to be without religion, but to me he appears to possess the most rational part of it, and fulfills that great command, Do unto all men as thou wouldst they should do unto thee. And now Sir I should be glad of your advice on the subject of religion; as I think it time to be fixed on a point which has had so many advocates and opponents, and still seems to be dubious. I should wish your advice as to the books I should read, and in what order. Mr. Wythe has just put Lucretius into my hands, whose sect and opinions, men generally think dangerous, but under so good a guide I fear not his opinions whatever they be, and hope rather to be benefited, than as some scrupulous people think, contaminated by him. I find nothing as disadvantageous and troubel some as attending too many things at once; I have unfortunately attempted it this year, and am apprehensive I shall have a perfect knowledge of none. I wish for a plan and order of study from you. I have the satisfaction to inform you that my brothers Sam and Dabney are in good situations, the first in Maryland and the second at an accademy in P. Edward under the direction of a Mr. Smith. I was very sorry to hear from Mr. Maury that you thought no American should go to Europe under thirty; I have, and ever had an invincible inclination to see the world, and am perfectly convinced (though my situation is as good as any in this country) that to see something of the world, get the polish of Europe, and mix the knowledge of books with that of men must be infinitely superior to any advantages enjoyed here. My health has been much injured by the air here. I never pass a summer or fall without a severe bilious fever. Present my compliments to my  Cousin Patsy and believe me to be with due respect and affection your nephew,

Peter Carr

